 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDHilton Hotels Corporation, d/b/a the Denver HiltonHotel and Local Union No. 1823, of the Inter-national Brotherhood of Electrical Workers,AFL-CIO and Thomas R. Harberson. Cases27-CA-7956 and 27-CA-813928 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 9 February 1984 Administrative Law JudgeDavid G. Heilbrun issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the decision.'The National Labor Relations Board has delegat-ed its authority in this, proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(3) by refusing to reinstate sympathystrikers Harberson and Talley following their un-conditional offer to return to work. In so doing,the judge rejected the Respondent's contention thatit had permanently replaced Harberson and Talleywith two employees, Bozic and Jude, who hadbeen hired during the strike. The judge concludedthat neither Bozic nor Jude had, for any apprecia-ble time, functioned as replacements for Harbersonor Talley. In so concluding, the judge relied onevidence of the wage rates and work assignmentsof Bozic and Jude vis-a-vis Harberson and Talley.He also relied on the absence of any probativecredible evidence that Bozic and Jude had beengiven to expect permanent employment..The judge rejected the Respondent's contentionthat the Board should defer to a 'board of atbitra-tion award which had denied grievances pertinentto the instant dispute. The judge noted that the ar-bitrators had found that the Respondent had per-manently replaced Harberson and Talley and had' Charging Party Thomas Harberson has filed a motion to revoke Re-spondent's motion for an extension of time to file exceptions. The Charg-ing Party's motion is denied.2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)Since we have determined, as discussed infra, to dismiss the complaintherein and defer to the arbitrators' award, we do not reach the merits ofthe underlying unfair labor practices alleged Accordingly, the Judge'scredibility resolutions are Irrelevant to our disposition of this casenot discharged them in contravention of the collec-tive-bargaining agreement because of their partici-pation in the sympathy strike. Nevertheless, thejudge found deferral inappropriate here because, indetermining that Harberson and Talley had beenpermanently replaced, the arbitrators did not con-sider the factual issue of whether the newly hiredindividuals actually assumed the work tasks ofgrievants Harberson and Talley on a regular basis.Thus, even though the board of arbitration hadconsidered and accepted testimony and other evi-dence that both grievants had been permanently re-placed, the judge nevertheless found that, pursuantto Olin Corp., 268 NLRB 573 (1984), the GeneralCounsel had established that the fl arbitral decisionwas not based on facts relevant to resolving thestatutory claim.The Respondent excepts to these findings andcontends that the Board should defer to the deci-sion of the arbitrators and dismiss the complaint.We find merit in the Respondent's contention. InOlin Corp., supra, we determined that, unless anaward is "palpably wrong," we would defer to itwhere (1) the contractual issue is factually parallelto the unfair labor practice issue and (2) the arbi-trator was presented generally with the facts rele-vant to resolving the unfair labor practice. Finally,we required that the party seeking to have theBoard reject defetral and consider the merits of thecase show that the above standards have not beenmet.Applying the above criteria to the instant case,we find that deferral is appropriate and that theGeneral Counsel has failed to establish any defectsin the arbitral process which would warrant our re-jecting deferral and considering the merits of theunfair labor practice alleged. First, we note thatthe contractual issue considered by the arbitratorsis factually parallel to the issue presented in theunfair labor practice allegation. Thus, the resolu-tion of both the contractual issue and the unfairlabor practice allegation was contingent on the fac-tual finding of whether Harberson and Talley hadbeen permanently replaced during the strike, ascontended, by the Respondent. Accordingly, thecontract issue and the unfair labor practice issueare factually parallel.Second, we note that the arbitrators were pre-sented generally with the facts relevant to resolv-ing the unfair labor practice. Thus, in finding thatHarberson and Talley had been permanently re-placed, the arbitrators were presented with the tes-timony of Personnel Director Schneider that theCompany has continued to carry these two individ-uals on the payroll and to pay for certain of theirfringe benefits. The arbitrators also considered evi-272 NLRB No. 78 DENVER HILTON HOTEL489dence that Talley and Harberson had been in-formed that they were being permanently replacedand that they were placed on a preferential hiringlist. Further, contrary to the judge, evidence per-taining to the job tasks assumed by the permanentreplacements was presented to the arbitrators. Forexample, Sam Collyer, the arbitrator designated bythe Respondent, testified at the hearing in this casethat in the arbitration proceeding Personnel Direc-tor Schneider testified that Jude and Bozic werehired to do electrical work. Accordingly, we findthat although details of the job duties of the perma-nent replacements were not adduced at the arbitra-tion hearing, the arbitrators were presented withsufficient evidence to resolve even this aspect ofthe general question. We find, for these reasons,that the evidence of the permanent replacements'particular job tasks which the General Counselpresented to the judge in this case fails to establishthat the arbitrators were not presented generallywith the relevant facts pertaining to the question ofwhether Harberson and Talley had been perma-nently replaced. We conclude that the GeneralCounsel has failed, under Olin Corp., to showeither that the arbitrators' award is repugnant tothe Act, or that the arbitral process herein was de-fective.Accordingly, we shall defer to the award of theboard of arbitration and shall dismiss the complaintin its entirety.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge.These cases were tried at Denver, Colorado, October 20and 21, 1983. The charges were filed July 14 and No-vember 5, 1982, by Local Union No. 1823 of the Interna-tional Brotherhood of Electrical Workers, AFL-CIO(Union) and Thomas Harberson, respectively, and theconsolidated complaint was issued August 24, 1983. Theprimary issue is whether Hilton Hotels Corporation,d/b/a The Denver Hilton Hotel (Respondent) unlawful-ly refused to reinstate sympathy strikers Harberson andBill Talley on grounds that their jobs had been taken bypermanent replacements, in violation of Section 8(a)(1)and (3) of the National Labor Relations Act.On the entire record, including my observation of thedemeanor of witnesses, and after consideration of briefsfiled by the General Counsel and Respondent, I makethe followingFINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation operating ahotel and convention facility in Denver, Colorado, atwhich it annually derives gross revenues in excess of$500,000. In the course and conduct of these operationsRespondent annually purchases and receives goods andmaterials in excess of $50,000 which originated directlyfrom points outside Colorado. Respondent admits and Ifind that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Basis of AnalysisRespondent comprises a large convention hotel withapproximately 500 employees, over 400 of whom arerepresented by the Hotel Employee & Restaurant Em-ployees International Union in basic housekeeping, culi-nary, and related functions. Of the remaining employees,22 appear in classifications that include watch engineer,maintenance, carpenter, painter, and plumber as membersof Local Union No. 1 of the International Union of Op-erating Engineers (IUOE) A smaller unit of electriciansis represented by the Union, an affiliate of IBEW. Eachof these three labor organizations has an established col-lective-bargaining relationship with Respondent. As con-tractualy described, the scope of work for IBEW-repre-sented employees was installation, maintenance, andrepair or removal of all electrical or electronic equip-ment, apparatus, devices, or machinery on the premises,plus operating spotlights, electrical, and electronic equip-ment as the employer would from time to time require.Chief Engineer Robert Langdon is in overall charge ofmaintenance operations.On July 1, 1982, IUOE commenced an economicstrike against Respondent.' Electricians initially honoringthe IUOE picket line were Robert Kearney, IBEW stew-ard, plus journeymen Harberson and Talley and helperWalt Clinton. Gene Dickens, the fifth member of theIBEW bargaining unit, was on vacation at material times.On July 7 Clinton returned to work, while the remainingthree continued their sympathy action. On July 123IUOE and Respondent reached a strike settlement agree-ment, which provided that all striking members of thatlabor organization would be immediately reinstated.IBEW members promptly learned of the strike settle-ment, and the following morning Harberson and Talleyreported in together at 7 a.m. They conversed withLangdon about what their assignment might be for theday. He replied that a work schedule was not yet pre-pared and they should return the next morning. Aftersaying this, he referred them to Howard Small, a person-nel functionary, who advised that they had each beenpermanently replaced. This advice was confirmed in aletter to each of them dated July 14 from General Man-ager Larry Kirk, explaining that because of a "permanent1 An dates and named months hereafter are in 1982, unless otherwiseindicated. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike replacement," work was not available to either ofthem at the time and that they would be placed on apreferential reinstatement list according to seniority.Harberson had been employed by Respondent for 3years and was paid a journeyman wage of $10.85 perhour, including an amount in lieu of pension and second-shift differential of 15 cents. His primary duty had in-cluded electrical repair work, relamping, and running thecontrol room. Talley had been employed just under 3years at $10.70 per hour on days, and primarily engagedin television repair, electrical maintenance work, andother duties including the antennas, control room ampli-fier, and spotlights.Aside from the entire electrical department, the IUOEstrike had also enlisted sympathy action at the beginningby about 75 employees of the hotel's main bargainingunit. Respondent adjusted to this accumulative disruptionby pressing nonunion employees into needed service, andbringing in key personnel from other Hilton facilities fortemporary assistance. A particular burden fell on Lang-don who with his assistant, Joe Havey, split the constantboilerroom watch while handling all repair and mainte-nance on an emergency basis. On July 6, licensed watchengineer Dale Warner had returned to work off theIUOE strike, and this, coupled with Clinton's return tothe electrical department on the next day, alleviatedsome of the pressure. Langdon testified that by July 6 hewas interviewing strike replacements, and had soon hiredapproximately 20 individuals. Among these were MikeBozic who started on July 7, and Tim Jude who startedthat midnight at 12:01 a.m. on July 8. Both had answereda help wanted ad being run by Respondent and came into apply. Langdon testified to telling Bozic and Jude thatthey would be permanent strike replacements. Langdonrecalled Bozic doing general electrical maintenance workduring the strike, with illustrative duties of motor rewir-ing, switch repair, and light bulb changing. Jude's appli-cation had presented a background in electronics, whichas Langdon testified caused his assignment to be princi-pally television repair for the first couple of weeks of hisemployment with some electrical work interspersed.Bozic and Jude were each recorded as maintenance em-ployees and paid $9 per hour. In early August they wereeach promoted to electrician-helper, with an increasedhourly rate associated to the IBEW contract. Bozic waseventually laid off in October while Jude has continuedin Respondent's employ.Warner testified that beginning July 7 the hotel hadthree electricians comprised of Clinton, Bozic, and Jude.The latter two of these had been identified to him byLangdon as being available for, electrical maintenancework and television repair, respectively. Following thishe recalled personally introducing Jude to the televisionshop where sets awaited repair, and to understandingthat this became Jude's primary duty except for an occa-sional electrical job. Warner also testified that while thestrike was still in progress he was instrumental in distrib-uting work assignments of the maintenance department,and that he distinguished these by giving electrical workorders only to the three employees so specified. Jude tes-tified that on his first shift he was toured through themaintenance facilities by Warner and a person fromDallas, Texas, after which he returned to the televisionshop to commence backed-up repairs. He initially con-centrated on simpler repairs to older sets, and was alsooccasionally called on for electrical repairs or changinglights.Kearney had returned to work on the afternoon ofJuly 13. At that point Clinton had been back to worknearly a week, and Kearney resumed his own duties byperforming general electrical repair work and operatingmicrophones. He testified that on the evening of July 13he had seen Anthony Pinnegar carrying a box of lightbulbs. Pinnegar had been hired as a strike replacementon July 7 and classified as maintenance at a $9 hourlyrate until his employment terminated on July 14. Lang-don denied ever issuing instructions for Pinnegar tochange light bulbs and testified that he was withoutknowlege of this occurring.Langdon's version of the morning visit on July 13 byHarberson and Talley is that they spoke with him out-side his office asking what they were then supposed todo. Langdon said he had no work scheduled for either ofthem that day, and left them standing there while hewent into his office to telephone the personnel depart-ment for clarification of whatever legalities were in-volved. He recalled personnel telling him to have themreport to that department, but when his call was overthey had apparently walked away. Langdon deniedhaving told Harberson and Talley to report back thenext morning.The maintenance department utilizes sign-in sheetswhich are ordinarily headed for the three discrete func-tions of electrical, watch engineer, and maintenance. Innormal times these are typed in advance for given work-weeks, employees sign in and out with their starting andquitting time. The week ending July 10 was the first onwhich the strike dynamics were reflected, as Warnerreappeared starting July 6 as a watch engineer, Clintonresumed his duties as an electrician-helper on July 7,Dickens was recorded on vacation, and numerous re-placements for IUOE striking maintenance employeeswere shown on the payroll by July 7. Bozic and Judeboth signed in throughout week ending July 10 underthe maintenance heading, while for week ending July 15Bozic and Pinnegar signed as electricians (the latterhaving shown on maintenance the week before) and Judestill showed on the maintenance list. By the separateweek ending recorded as July 17 both Bozic and Judewere appearing as electricians. Talley testified that whenhe entered his 'signature on the sign-in sheet around 7a.m. on July 13, there were no handwritten names ap-pearing on it below a typed listing of the customary fiveemployees.B. Analysis-The issue of this case arises in a hectic factual settingin which a withdrawal of services affected all phases ofhotel operations. The maintenance department was mostclearly impacted with all bargaining unit personnel atfirst unavailable, and then only token reporting to coverthe key watch engineer and electrical maintenance func-tions. Further relief did not materialize until the various DENVER HILTON HOTEL491replacement employees began reporting by July 7 Thisis the general contegt of applying established principlesunder which sympathy strikers such as Harberson andTalley possess an entitlement to be reinstated upon anunconditional offer to return to work, unless the employ-er meets a burden of showing that replacements are infact permanently positioned in their jobs or that somesubstantial business justification for refusing reinstate-ment is present Laidlaw Corp, 171 NLRB 1366 (1968),Hood River Hospital, 235 NLRB 455 (1978), TrinityValley Iron Co, 158 NLRB 890 (1966)I first credit Harberson and Talley with regard to theJuly 13 episode involving Langdon Each of these wit-nesses for the General Counsel was of persuasive de-meanor, and I find from their testimony that they com-municated their willingness to immediately resume workand were told by Langdon to reappear the next morningFrom this the issue devolves to whether either had beenpermanently replaced in their position of journeymanmaintenance electrician On that key point I discreditmuch of Langdon's offerings, finding his demeanor un-convincing, his testimony unreliably at odds with perti-nent documentations and the operational probabilities ofthis strike squation Contrary to what Langdon now as-serts I am satisfied that no objective showing has beenmade that either Bozic or Jude constituted a replacementemployee, let alone one of permanent character Theywere each identified in the hiring process merely asmaintenance workers, a fact harmonizing with contentsof Respondent's help wanted ads Then they were paidan arbitrarily established wage rate at the outset and,more importantly, there is no probative evidence to es-tablish that they were given to expect permanence Bozicdid not testify, Jude was evasive on the point, and I dis-credit Langdon's claim that he explained such status toeither of them Insofar as their anticipated task assign-ments are concerned, they were officially registered tothe IUOE jurisdiction Most critically, I disbelieve Lang-don's assertion that the personnel authorization recordsfor each of these individuals contains a bona fide nota-tion of their permanence, for I am satisfied that such en-tries were an afterthought implemented only to deceiveThis warrants an inference that Respondent's agent in-tended a rebuke to those engaging in sympathetic strikeaction, and singled out two particular IBEW membersfor retaliatory treatmentWhat is further evident in this case is that unstructuredutilization of various new hires was undertaken as best ascircumstances would allow during the eventful earlyJuly period, and the extent to which Bozic performedelectrical maintenance work was no more than randomhappenstance The situation with Jude is even more pro-nounced, for he was at best of marginal experience in tel-evision repair It is simply unlikely that Respondentwould confine him to such work, on a midnight shift,something no other electrician had ever done Finally, Icredit Talley's convincing testimony to the effect that hefound little indication of substantial progress with unre-paired televisions, comparing prestrike status to thatwhen he next saw the shop This is also a reflection ofhis infinitely superior qualifications in television repair ascompared with Jude In so concluding I further discreditWarner, whose testimony impressed as artificially slantedto assist his employer's case Respondent's claim ofhaving replaced both IBEW members is best exposed assham by Kearney's credible testimony of having compre-hended that Pinnegar was even overlapping with normaltasks of electricians Overall there is simply not the clearassumption of total job obligations that would permit itto be successfully said Bozic and Jude actually func-tioned for any appreciable time, or to any recognizabledegree, as craft replacements of Harberson or TalleyC Respondent's Affirmative DefenseThis dispute had been presented to a board of arbitra-tion in August On October 5 a written award was ren-dered in which pertinent grievances were denied Theessential reasoning of the award was that employees'contractual entitlement to avoid discipline or dischargefor engaging in a sympathy strike was not violated bythe employer making permanent replacements of bothHarberson and Talley The majority of the board of arbi-tration accepted testimony that neither grievant was dis-charged from employment, but in fact retained certainresidual fringe benefits and the inclusion on a preferentialhiring list Respondent contends that deferral should begiven to this award under the standards of Spielberg MfgCo, 112 NLRB 1180 (1955)The National Labor Relations Board now requires thatin resisting such a deferral argument the General Coun-sel must affirmatively demonstrate defects in the arbitralprocess or award Olin Corp, 268 NLRB 573 (1984) Ad-ditional standards for deferral under Olin are a showingthat the contractual issue was factually parallel to theunfair labor practice issue, and that the abitrator was pre-sented generally with the facts relevant to resolving theunfair labor practice Here the 14-page award coversseveral doctrines of labor law, alludes to the pendingunfair labor practice charge, and expressly refers to Sec-tion 8(a)(3) of the Act However, the board of arbitrationdid not in any remote way deal with the factual issue ofwhether certain new individuals actually assumed the es-tablished task patterns of the grievants and did so on aregular basis This is separate and apart from my furtherexpress finding that Langdon has attempted to deceiverespecting the true utilization of Bozic and Jude duringthe disordered days of early July, and he has profferedspurious records in the process For this reason the factu-al issue that was present in the arbitral process was dis-similar to that of the unfair labor practice charge, andwas not in even a general way presented to the board ofarbitration On this basis the General Counsel has metthe burden of demonstrating how this arbitral decisionwas not based on facts relevant to resolving the statutoryclaim I therefore reject Respondent's contention that de-ferral to the award be givenCONCLUSION OF LAWBy failing and refusing to reinstate Harberson andTalley following their unconditional offer to return towork, Respondent engaged in unfair labor practices af-fecting commerce within the meaning of Section 8(a)(1)and (3) and Section 2(6) and (7) of the Act 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is necessary to order it to ceaseand desist and to take certain affirmative action designedto effectuate policies of the Act.Respondent having discriminatorily failed and refusedto reinstate Harberson and Talley, it must offer them re-instatement, dismissing, if necessary, any persons hired asclaimed replacements on or after July 7, and make themwhole for any loss of earnings and other benefits, com-puted on a quarterly basis during the period from 5 daysafter the date on which they unconditionally offered toreturn to work to the date of reinstatement, less any netinterim earnings, as prescribed in F.W. Woolworth Co., 90NLRB 289 (1950), plus interest as computed in FloridaSteel Corp., 231 NLRB 651 (1977).[Recommended Order omitted from publication.]